Citation Nr: 9907322	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-45 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
cervical spine, status post decompressive laminectomy, 
currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty service from August 1970 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which increased the veteran's service-connected 
cervical spine disability to 30 percent disabling.  However, 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 30 percent remains in 
appellate status. 


REMAND

There are several procedural and evidentiary matters raised 
by the current posture of this appeal which ultimately need 
to be resolved before the Board can proceed to enter a fully 
informed decision.

As noted on the title page, the appellant is represented by 
the State Department of Veterans Affairs.  There is, 
accordingly, no National Representative at the Board's 
Offices in Washington.  The appellant initially indicated a 
desire to have a Travel Board hearing before a Member of the 
Board at the RO.  That hearing was apparently not scheduled 
prior to the transfer of the case to the Board.  
Clarification was sought by the Board and resulted in the 
appellant indicating that he no longer desired a personal 
hearing.  Thus, while that matter was resolved, two 
additional matters were raised. 

First, the representative on the last written argument to the 
Board, the VA Form 646, indicated that additional argument 
would be made at the requested Travel Board hearing.  As that 
hearing was not conducted, the representative has not had 
opportunity to submit additional argument as needed or 
desired.  As noted, there is no representative in Washington 
that can offer such argument.

Second, with the letter essentially withdrawing the request 
for a personal hearing, the appellant submitted additional 
evidence.  At least some of the evidence is pertinent to the 
claim.  The information was submitted with a document 
indicating that there was a waiver of "Regional Office 
consideration of the additional evidence and records which I 
am submitting to the Member of the Travel Board of the Board 
of Veteran's Appeals this date."  (Emphasis added.)  As 
noted, the hearing was not held, and the representative has 
apparently had no opportunity to review these records.  As 
noted, there is no representative at that Board's National 
Offices from whom these administrative matters might be 
remedied.  In order to assure the requirements of due process 
are complied with, these matters need corrective action.

In addition, review of the evidentiary record leads the Board 
to conclude that the most recent examination, when viewed in 
the total context of the record is not sufficient for 
evaluating the claim.

As noted above, after the May 1998, physical examination, the 
disability rating for the appellant's cervical pathology was 
considered 30 percent disabling.  A separate 10 percent 
rating was assigned for upper extremity pathology on the 
right side.  It does not appear that consideration was given 
to the provisions for an intervertebral disc syndrome, or 
that the instant rating is consistent with all pathology 
shown.

There is indication in the record that the appellant, in 
addition to right-sided upper extremity pathology, has 
reported complaints referable to the left side.  The most 
recent examination did note some diminished grip strength on 
the left side.  In addition, the appellant has, since 
cervical surgery, complained of some lower extremity 
weakness, and some bladder impairment.  It is unclear from 
the current record whether any of this pathology should be 
related to the cervical pathology.

As the case is otherwise undergoing development, a request 
for other available records will be made.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain copies of records of any recent 
treatment of the cervical pathology, to 
the extent not already on file.  If it is 
indicated that no additional treatment 
has been undertaken, that should be noted 
in the claims folder.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should make arrangements for 
scheduling of VA examination(s) to 
ascertain all orthopedic and neurological 
manifestations/residuals of the service 
connected neck pathology.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  Specific 
impairment of the extremities due to the 
neck pathology should be set forth if 
found, to include diminished handgrip, 
numbness, and other functional 
impairment.  It should also be indicated 
as to whether lower extremity complaints 
and bladder complaints are more likely 
than not related to the cervical 
pathology as opposed to other pathology.

3.  Thereafter, the RO should 
readjudicate the instant issue, with 
consideration to all impairment 
demonstrated according to the medical 
record.  Consideration to the provisions 
for rating intervertebral disc syndrome 
should be evidenced, as should whether 
separate (or additional separate) ratings 
should be assigned for different 
functional impairments.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a representative opportunity to respond thereto.  
Thereafter, the claim should be returned to the Board for 
further appellate consider, if in order.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


